DETAILED ACTION


Status
This Non-Final Office Action is in response to the application papers filed on 11 August 2020. Claim(s) 1-15 is/are presently pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant's claim for foreign priority. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11 August 2020 was/were filed prior to the mailing of a first action on the merits.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Objections
Claim(s) 2 is/are objected to because of the following informalities:  
(A) At line 4: “blades each rotor blade extending” is suggested to be ---blades, each rotor blade extending--- or ---blades each extending---. Appropriate correction is required.

Claim(s) 3-14 is/are objected to because of the following informalities:  
(A) At line 1: a comma after the claim number. Appropriate correction is required.

Claim(s) 8 is/are objected to because of the following informalities:  
(A) At line 2: “and/or matrix filaments” is suggested to be ---and/or the matrix filaments---. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2 and 14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

(A)	Regarding Claim(s) 2:
Claim(s) 2 recite(s) “a substantially annular hub and one or more substantially annular rotor blade arrays each comprising a plurality of substantially identical rotor blades.” Thus, claim(s) 2 is/are rendered indefinite because the meaning and/or scope of the claim is unclear. Specifically, it is unclear if claim 2 is requiring additional annular hub, rotor blade arrays and rotor blades to those set forth in claim 1. The most relevant portion of the specification, found by the Office, at the figures discloses a vacuum pump, particularly a turbomolecular pump. However, claim 2, which depends from claim 1, appears to add additional hub, blade arrays and rotor blades. Therefore, the 
It is suggested that claim 2 be restructured as an independent claim or be amended to reference the hub, rotor blade arrays, and rotor blades of claim 1 (e.g. “the rotor assembly according to claim 1, wherein the hub is an annular hub and the one or more blade arrays are annular blade arrays….”).

(B)	Regarding Claim(s) 14:
Claim(s) 14 recite(s) “in the form of a unitary structure.” Thus, claim(s) 14 is/are rendered indefinite because the meaning and/or scope of the claim is unclear. Specifically, it is unclear if the claim requires the sheet and lattice core to be unitary or encompasses embodiments with separate fixed elements that are “in the form” of a unitary structure. The most relevant portion of the specification, found by the Office, at paragraph 0061 uses the same language as the claim. Therefore, the language of the claim is such that one of ordinary skill in the art could not reasonably ascertain the metes and bounds of the claims, when construed in light of the specification, before the effective filing date of the claimed invention. For the purposes of examination, the Office will consider a prior art reference disclosing, teaching or suggesting a blade made of lattice structure with outer sheet, fixedly attached thereto to, be pertinent to the relevant claim limitation(s).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-5 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2005/80265 to Nonaka (hereinafter “NONAKA”).

(A) Regarding Claim 1:
	NONAKA discloses:
A rotor assembly for a vacuum pump (Fig. 1), the rotor assembly comprising a hub and one or more rotor blade arrays each comprising at least one rotor blade extending from a rotor blade root contiguous with the hub to a rotor blade tip (Fig. 6), wherein the rotor blade comprises a continuous fibre 1 and f32 of Fig. 6).

	(B) Regarding Claim 2:
		NONAKA further discloses:
The rotor assembly being for a turbomolecular pump (Fig. 1) and comprising a substantially annular hub and one or more substantially annular rotor blade arrays each comprising a plurality of substantially identical rotor blades each rotor blade extending radially from a rotor blade root contiguous with the hub to a rotor blade tip (Fig. 6), wherein each rotor blade comprises a continuous fibre reinforced matrix material and a continuous fibre that extends from said rotor blade to a portion of the hub immediately adjacent said rotor blade (see f1 and f32 of Fig. 6).

(C) Regarding Claim 3:
		NONAKA further discloses:
A plurality of rotor blade arrays (Fig. 1).

(D) Regarding Claim 4:
		NONAKA further discloses:
1 and f32 of Fig. 6).

(E) Regarding Claim 5:
		NONAKA further discloses:
The hub and rotor blades comprise substantially similar or the same matrix material (see f1 and f32 of Fig. 6).

(F) Regarding Claim 9:
		NONAKA further discloses:
The continuous fibre is selected from the group consisting of carbon fibre, glass fibre, aramid fibre, metallic fibre, and/or combinations thereof (see page 2, third to last sentence of the English language translation submitted 11 August 2020).

(G) Regarding Claim 10:
		NONAKA further discloses:
The matrix is a polymer matrix or a metallic matrix (see page 2, second to last sentence of the English language translation submitted 11 August 2020).



Claim(s) 1-5 and 9-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by United States Patent Application Publication No. 2018/0100510 to Holzer et al. (hereinafter “HOLZER”).

(A) Regarding Claim 1:
	HOLZER discloses:
A rotor assembly for a vacuum pump (see Abstract), the rotor assembly comprising a hub (paragraph 0004) and one or more rotor blade arrays each comprising at least one rotor blade (paragraph 0005) extending from a rotor blade root contiguous with the hub to a rotor blade tip (Figure), wherein the rotor blade comprises a continuous fibre reinforced matrix material and includes a continuous fibre that extends from said rotor blade to a portion of the hub immediately adjacent said rotor blade (see blade portions with fibre extending into hub element 10).

	(B) Regarding Claim 2:
		HOLZER further discloses:
The rotor assembly being for a turbomolecular pump (see Abstract) and comprising a substantially annular hub (paragraph 0004) and one or more substantially annular rotor blade arrays each comprising a plurality of substantially identical rotor blades each rotor blade (paragraph 0005) extending radially from a rotor blade root contiguous with the hub to a rotor blade tip (Figure), wherein each rotor blade comprises a continuous fibre reinforced matrix material and a continuous fibre that extends from said rotor blade to a 

(C) Regarding Claim 3:
		HOLZER further discloses:
A plurality of rotor blade arrays (paragraph 0037).

(D) Regarding Claim 4:
		HOLZER further discloses:
The rotor blade root and/or the rotor blade tip have a higher tensile strength and/or a higher flexural strength and/or higher creep resistance than the remainder of the blade (paragraph 0007 and see blade portions with fibre extending into hub element 10).

(E) Regarding Claim 5:
		HOLZER further discloses:
The hub and rotor blades comprise substantially similar or the same matrix material (Figure and paragraph 0023).

(F) Regarding Claim 9:
		HOLZER further discloses:
The continuous fibre is selected from the group consisting of carbon fibre, glass fibre, aramid fibre, metallic fibre, and/or combinations thereof (paragraph 0023).

(G) Regarding Claim 10:
		HOLZER further discloses:
The matrix is a polymer matrix or a metallic matrix (paragraph 0023).

(H) Regarding Claim 11:
		HOLZER further discloses:
The matrix is a polymer matrix and the polymer is selected from the group consisting of a thermoset, a thermoplastic, an elastomer, and combinations thereof (paragraph 0023).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 


Claim(s) 6-8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over NONAKA, as applied to claim 1 above, and further in view of EP 3,085,964 to Hofmann (hereinafter “HOFMANN”).

(A) Regarding Claims 6-8:
	NONAKA teaches:
The rotor assembly (Fig. 1) having a continuous fibre reinforced matrix material (Fig. 6).
However, the difference between NONAKA and the claimed invention is that NONAKA does not explicitly teach the matrix material comprises composite filaments and a fused filament matrix, wherein the composite filaments are printed and/or the matrix filaments are printed.
	HOFMANN teaches:
A vacuum pump with a rotor disc made with a fused filament matrix (see English translation submitted 11 August 2020 at page 7 to page 8, bridging paragraph: fused deposition modeling, or paragraph 0048 of original document).
Thus, the prior art references teach all of the claimed elements. The only difference between the claimed invention and the prior art is the combination of the “old elements” in a single prior art reference. The combination of known elements is achieved by a known process of fused deposition modeling. Furthermore, all the claimed elements would continue to operate 
Therefore, the results would be predictable to one of ordinary skill in the art. Based on the above findings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the matrix of a fused filament matrix since, in combination, each element merely performs the same function as it does separately and the continuous fibre matrix can be used in combination with the fused filaments to achieve the predictable results of a rotor blade that is formed of a composite fibre matrix wherein a fibre extends to a portion of the hub.

(B) Regarding Claim 15:
		NONAKA further discloses:
A method of manufacturing a rotor blade assembly of a vacuum pump (Fig. 1), each rotor blade assembly comprising at least one rotor blade extending from a rotor blade root contagious with a hub to a root blade tip (Fig. 6), the rotor blade comprising a continuous fibre reinforced matrix material, and the method comprising the step of positioning at least one reinforcing continuous fibre of each rotor blade to extend from the rotor blade to a portion of the hub immediately adjacent the rotor blade root.
However, the difference between NONAKA and the claimed invention is that NONAKA does not explicitly teach the step of fusing continuous composite filaments and matrix filaments to form the rotor blade.
	HOFMANN teaches:

Thus, the prior art references teach all of the claimed elements. The only difference between the claimed invention and the prior art is the combination of the “old elements” in a single prior art reference. The combination of known elements is achieved by a known process of fused deposition modeling. Furthermore, all the claimed elements would continue to operate in the same manner. Specifically, the continuous fibre matrix forms the rotor blade and extends to a portion of the hub.
Therefore, the results would be predictable to one of ordinary skill in the art. Based on the above findings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the matrix of a fused filament matrix since, in combination, each element merely performs the same function as it does separately and the continuous fibre matrix can be used in combination with the fused filaments to achieve the predictable results of a rotor blade that is formed of a composite fibre matrix wherein a fibre extends to a portion of the hub.



Claim(s) 6-8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over HOLZER, as applied to claim 1 above, and further in view of HOFMANN.

(A) Regarding Claims 6-8:
	HOLZER teaches:

However, the difference between HOLZER and the claimed invention is that HOLZER does not explicitly teach the matrix material comprises composite filaments and a fused filament matrix, wherein the composite filaments are printed and/or the matrix filaments are printed.
	HOFMANN teaches:
A vacuum pump with a rotor disc made with a fused filament matrix (see English translation submitted 11 August 2020 at page 7 to page 8, bridging paragraph: fused deposition modeling, or paragraph 0048 of original document).
Thus, the prior art references teach all of the claimed elements. The only difference between the claimed invention and the prior art is the combination of the “old elements” in a single prior art reference. The combination of known elements is achieved by a known process of fused deposition modeling. Furthermore, all the claimed elements would continue to operate in the same manner. Specifically, the continuous fibre matrix forms the rotor blade and extends to a portion of the hub.
Therefore, the results would be predictable to one of ordinary skill in the art. Based on the above findings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the matrix of a fused filament matrix since, in combination, each element merely performs the same function as it does separately and the continuous fibre matrix can be used in combination with the fused filaments to achieve the predictable results of a rotor blade that is formed of a composite fibre matrix wherein a fibre extends to a portion of the hub.


	HOLZER teaches:
A method of manufacturing a rotor blade assembly of a vacuum pump (Fig. 1), each rotor blade assembly comprising at least one rotor blade extending from a rotor blade root contagious with a hub to a root blade tip (Fig. 6), the rotor blade comprising a continuous fibre reinforced matrix material, and the method comprising the step of positioning at least one reinforcing continuous fibre of each rotor blade to extend from the rotor blade to a portion of the hub immediately adjacent the rotor blade root.
However, the difference between HOLZER and the claimed invention is that HOLZER does not explicitly teach the step of fusing continuous composite filaments and matrix filaments to form the rotor blade.
	HOFMANN teaches:
A vacuum pump with a rotor disc made with a fused filament matrix (see English translation submitted 11 August 2020 at page 7 to page 8, bridging paragraph: fused deposition modeling, or paragraph 0048 of original document).
Thus, the prior art references teach all of the claimed elements. The only difference between the claimed invention and the prior art is the combination of the “old elements” in a single prior art reference. The combination of known elements is achieved by a known process of fused deposition modeling. Furthermore, all the claimed elements would continue to operate in the same manner. Specifically, the continuous fibre matrix forms the rotor blade and extends to a portion of the hub.
Therefore, the results would be predictable to one of ordinary skill in the art. Based on the above findings, it would have been obvious to one of ordinary skill in the art before the .



Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over NONAKA, as applied to claim 1 above, and further in view of United States Patent Application Publication No. 2016/0279885 to Cantwell et al. (hereinafter “CANTWELL”).

(A) Regarding Claims 12-14:
	NONAKA teaches:
		A blade formed of fibre reinforced matrix material (Fig. 6).
However, the difference between NONAKA and the claimed invention is that NONAKA does not explicitly teach each rotor bade comprises a lattice core, wherein an outer sheet fully encloses the lattice core in the form of a unitary structure.
	CANTWEL teaches:
A blade formed by a lattice structure with outer sheet, wherein the structure comprises contiguous fiber tows (paragraph 0004).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the blade as a lattice structure with outer sheet, as taught by CANTWELL, in order to reduce the volume of sections of the composite part that are infused with a matrix .



Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over HOLZER, as applied to claim 1 above, and further in view of CANTWELL.

(A) Regarding Claims 12-14:
	HOLZER teaches:
		A blade formed of fibre reinforced matrix material (Figure).
However, the difference between HOLZER and the claimed invention is that HOLZER does not explicitly teach each rotor bade comprises a lattice core, wherein an outer sheet fully encloses the lattice core in the form of a unitary structure.
	CANTWEL teaches:
A blade formed by a lattice structure with outer sheet, wherein the structure comprises contiguous fiber tows (paragraph 0004).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the blade as a lattice structure with outer sheet, as taught by CANTWELL, in order to reduce the volume of sections of the composite part that are infused with a matrix and thereby achieve the predictable result of further reducing the weight of the overall structure (paragraph 0003).


Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 8,313,600 to Wilson et al. teaches method and system for forming composite geometric support structures, including blades/airfoils, wherein the support structure is a lattice structure. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLA M MCCAFFREY whose telephone number is (571)272-3438.  The examiner can normally be reached on Monday through Friday 7-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached at 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAYLA M. MCCAFFREY

Art Unit 3745



/Kayla McCaffrey/Primary Examiner, Art Unit 3745